     Case 19-50102-gs        Doc 2673      Entered 04/21/21 17:03:20        Page 1 of 5




 1 Jeffrey L. Hartman, Esq.              Michael S. Budwick, Esq. #938777 – Admitted Pro Hac Vice
   Nevada Bar No. 1607                   Solomon B. Genet, Esq. #617911 – Admitted Pro Hac Vice
 2 HARTMAN & HARTMAN                     Gil Ben-Ezra, Esq. #118089 – Admitted Pro Hac Vice
   510 W. Plumb Lane, Suite B            Kevin Paule, Esq. #125276 – Admitted Pro Hac Vice
 3 Reno, NV 89509                        MELAND BUDWICK, P.A.
   T: (775) 324-2800                     3200 Southeast Financial Center
 4 F: (775) 324-1818                     200 South Biscayne Boulevard
   notices@bankruptcyreno.com            Miami, Florida 33131
 5                                       T: (305) 358-6363
                                         F: (305) 358-1221
 6                                       mbudwick@melandbudwick.com
 7                                       sgenet@melandbudwick.com
                                         gbenezra@melandbudwick.com
 8                                       kpaule@melandbudwick.com

 9 Attorneys for Christina W. Lovato, Chapter 7 Trustee
10                             UNITED STATES BANKRUPTCY COURT

11                                       DISTRICT OF NEVADA

12   In re                                             Lead Case No.: BK-19-50102-gs
                                                       (Chapter 7)
13   DOUBLE JUMP, INC.
14                                                     Substantively consolidated with:
                Debtor.
15                                                        19-50130-gs   DC Solar Solutions, Inc.
                                                          19-50131-gs   DC Solar Distribution, Inc.
16
                                                          19-50135-gs   DC Solar Freedom, Inc.
17
                                                       MOTION FOR ORDER (1) APPROVING
18                                                     COMPROMISE AND SETTLMENT
19                                                     AGREEMENT WITH ELECTRIFICATION
                                                       COALITION; AND (2) FOR AWARD OF
20                                                     CONTINGENCY FEE
21                                                     Hearing Date: May 27, 2021
22                                                     Hearing Time: 9:30 a.m.

23           Christina Lovato, in her capacity as the chapter 7 trustee (“Trustee”) for the substantively

24   consolidated bankruptcy estates of DC Solar Solutions, Inc. (“DCSS”), DC Solar Distribution, Inc.

25   (“DCSD”), DC Solar Freedom, Inc. (“DCSF”, and with DCSD and DCSS, “DC Solar”) and

26   Double Jump, Inc. (the “DC Solar Estate”), requests an Order approving the compromise of a

27   disputed claim with Electrification Coalition, a 26 U.S.C. § 501(c)(3) tax exempt entity (“Target”).

28   This request is made under F.R.Bankr.P. 9019 and is supported by the separately filed Declaration



                                                      1
     Case 19-50102-gs        Doc 2673       Entered 04/21/21 17:03:20         Page 2 of 5




 1   of Christina Lovato, which attaches the settlement agreement between the parties (“Settlement
 2   Agreement”). As permitted by F.R.Evid. 201, Plaintiff also requests the Court take judicial notice
 3   of the pleadings on file in this adversary proceeding as well as the papers on file in these cases.
 4                                          RELEVANT FACTS
 5          These substantively consolidated cases were initially filed under chapter 11 on or about
 6   February 4, 2019. The cases were converted to chapter 7 on March 22, 2019 and the Trustee was
 7   appointed to administer the Debtors’ estates.
 8          On November 13, 2020, the Trustee sent a demand letter to Target, relating to a transfer to
 9   Target in the amount of $25,000.00 in the years preceding the filing of the chapter 7 petition by
10   DCSS. In order to avoid the risk and expense of litigation, counsel for the Target transmitted a
11   settlement proposal to the Trustee, offering payment of $5,000.00.
12          Subject to Court approval, the Trustee has agreed to accept the offer, as more fully set forth
13   in the Settlement Agreement.
14                                         LEGAL DISCUSSION
15          F.R.Bankr.P. 9019(a) provides in relevant part that "[o]n motion ... and after notice and a
16   hearing, the court may approve a compromise or settlement.” In the Ninth Circuit, motions to
17   approve a compromise and settlement agreement are reviewed under the four criteria set forth in
18   In re A&C Properties, Inc., 784 F. 2d 1377, 1381 (9th Cir. 1986), cert. denied, 479 U.S. 854 (1986).
19   Those criteria are: (1) likelihood of success on merits of the claims in the underlying litigation; (2)
20   the complexity of the litigation involved, and the expense, inconvenience and delay necessarily
21   attending it; (3) the difficulties, if any, to be encountered in the matter of collection; and (4) the
22   paramount interest of the creditors and a proper deference to their reasonable views in the premises.
23          Compromises are favored under the Bankruptcy Code, and approval of a compromise rests
24   in the sound discretion of the Court. Protective Committee for Independent Stockholders of TMT
25   Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968). The bankruptcy court is afforded wide
26   latitude in approving compromise agreements which it determines to be fair, reasonable, and
27   adequate. In re Woodson, 839 F.2d 610 (9th Cir. 1988). The court need not conduct an exhaustive
28



                                                       2
     Case 19-50102-gs        Doc 2673      Entered 04/21/21 17:03:20          Page 3 of 5




 1   investigation into the claim sought to be compromised. In re Walsh Construction, Inc., 699 F.2d
 2   1325, 1328 (9th Cir. 1982).
 3          Likelihood of success on merits of the claims in the underlying litigation, and the
            complexity of the litigation involved, and the expense, inconvenience and delay
 4          necessarily attending it.
 5          In the case of a transfer to a charitable organization, the Religious Liberty and Charitable
 6   Donation Protection Act of 1998 lead to the language in § 548 (a)(2) which provides:
 7          A transfer of a charitable contribution to a qualified religious or charitable entity or
            organization shall not be considered to be a transfer covered under paragraph (1)(B) in any
 8
            case in which—
 9              (A) the amount of that contribution does not exceed 15 percent of the gross annual
                income of the debtor for the year in which the transfer of the contribution is made; or
10
11              (B) the contribution made by a debtor exceeded the percentage amount of gross
                annual income specified in subparagraph (A), if the transfer was consistent with the
12              practices of the debtor in making charitable contributions.
13   Here, applying the constraints of § 548(a)(2), DCSD transferred $25,000.00 to the Target in 2017.

14   In that year, the Target had gross receipts not greater than $25,000. The transfer to the Target did

15   not exceed 15% of the Target’s gross receipts in 2017.

16          This is not particularly complex or expensive litigation, but all litigation can be expensive

17   and difficult at times. Moreover, attorney’s fees would not be recoverable and there is the

18   possibility of delay, including associated with any potential appeals.

19          Difficulties, if any, to be encountered in the matter of collection.

20          Because Target is a § 501(c)(3) tax exempt entity, and upon review of certain financial

21   information, the Trustee believes there is material risk and difficulty in collecting any judgment

22   that the Trustee may be able to obtain. On balance, the Trustee believes that $5,000.00, the amount

23   the Trustee will obtain through this compromise, is well within the range of what could be collected

24   even post-judgment.

25          The paramount interest of the creditors and a proper deference to their reasonable
            views in the premises.
26
27          For all the reasons stated above, and in the interests of prompt and efficient administration

28   of the Debtors’ estates, the Trustee submits that approval of the compromise is in the paramount



                                                      3
     Case 19-50102-gs         Doc 2673       Entered 04/21/21 17:03:20           Page 4 of 5




 1   interest of creditors. However, proper deference to the creditors’ views can only be considered
 2   following notice to creditors and parties in interest.
 3                                 PAYMENT OF CONTINGENCY FEE
 4            Meland Budwick, P.A. (“MB”), as special litigation counsel, is to be compensated on a
 5   pure contingency fee basis of 25% of any recovery obtained.1 The Trustee seeks allowance of,
 6   and authority to pay MB, a 25% contingency fee at the time the Trustee receives each of the
 7   payments under the Settlement Agreement, without the need for further Court Order.
 8            The total amount of the requested contingency fee is $1,250.00 (“Requested Contingency
 9   Fee”).
10            Pursuant to 11 U.S.C. § 330(a), the bankruptcy court reviews the services the professional
11   provided, and decides whether the requested compensation is reasonable. The Trustee submits
12   that the Requested Contingency Fee satisfies this standard. First, 25% is a materially lower
13   percentage than often charged by commercial contingency counsel.2 Second, the Court pre-
14   approved the contingency fee arrangement more than one year ago after notice to all parties in
15   interest. Third, given the limited assets of the estates when MB was retained, the contingency fee
16   arrangement benefitted the estate by shifting material risk from the estates onto MB and ensures
17   that MB’s compensation is directly tied to performance and results achieved. Fourth, MB has
18   performed significant work investigating and pursuing this and other claims in a high-quality and
19   expeditious manner given the complexities of these cases and despite the limitations imposed by
20   COVID-19.       Fifth, much of special counsel’s work is in an investigatory function, which
21   sometimes leads to the conclusion that the estate likely does not hold meritorious claims against
22   certain potential targets - under the fee agreement, special counsel receives no compensation for
23   those efforts, even though they benefit the estate.
24
25
26   1
         ECF Nos. 1490 and 1502.
27   2
      See In re Private Asset Grp., Inc., 579 B.R. 534, 544-45 (Bankr. C.D. Cal. 2017); see also In re Pearlman,
28   2014 WL 1100223, *3 (Bankr. M.D. Fla. Mar. 20, 2014) (“Resting again on its independent judgment, the
     Court finds the 35% contingency fee to be reasonable and in line with similar non-bankruptcy rates.”).



                                                         4
     Case 19-50102-gs        Doc 2673     Entered 04/21/21 17:03:20     Page 5 of 5




 1             WHEREFORE, the Trustee respectfully requests an Order: (1) granting the Motion; (2)
 2   approving and authorizing the Trustee to compromise this dispute as set forth in the Settlement
 3   Agreement; (3) approving and authorizing payment of the Requested Contingency Fee, as and
 4   when the settlement payments are received; and (4) all other relief this Court deems just and
 5   proper.
 6             DATED: April 21, 2021.
 7                                               HARTMAN & HARTMAN
 8                                               /s/ Jeffrey L. Hartman
 9                                               Jeffrey L. Hartman, Esq.,
                                                 Attorney for Trustee Christina W. Lovato
10
                                                 MELAND BUDWICK, P.A.
11
12                                               /s/ Solomon B. Genet
                                                 Michael S. Budwick, Esq., Admitted Pro Hac Vice
13                                               Solomon B. Genet, Esq., Admitted Pro Hac Vice
                                                 Gil Ben-Ezra, Esq., Admitted Pro Hac Vice
14                                               Kevin Paule, Esq., Admitted Pro Hac Vice
15                                               Attorneys for Trustee Christina W. Lovato

16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    5
